Pardee, J.,
[orally.) Permission to sue must be given by the equity court. Such permission cannot confer jurisdiction upon any other court, ratione materim or ratione persona. In this case, the permission being obtained from the court of equity, this suit was permitted only to be brought in that court. There is no permission to sue *355in this court on the law side. This court, as a court of law, is without jurisdiction, so far as the record shows, by reason of the citizenship of the parties, and consequently has no jurisdiction in the case. Motion granted.’
Locke, J., concurs.